UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2329


FRANKLIN C. SMITH,

                    Plaintiff - Appellant,

             v.

CPL D. N. BEAVERS, Corporal; CPL. UZZLE, Corporal/Intel; D. A. TAYLOR,
Deputy/Intel; B. F. ROZAS, Deputy/Intel; J. VARGAS, Captain; CPL. DEVO,
Corporal; CPL. CHRISTIE, Corporal; CPL. BRYANT, Corporal,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:17-cv-00336-MSD-LRL)


Submitted: July 29, 2021                                          Decided: August 5, 2021


Before KING and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Franklin C. Smith, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC, Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin C. Smith seeks to appeal the district court’s order providing notice that

Smith’s action may be dismissed as a sanction for abusive litigation and giving Smith an

opportunity to respond. Smith contends that the district court is avoiding addressing the

merits of his claims.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Smith seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2